Citation Nr: 1104332	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
kidney dysfunction, due to VA treatment.

2.  Entitlement to special monthly compensation based on the need 
for aid and attendance.

3.  Entitlement to special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.

The Veteran testified before a Decision Review Officer in June 
2007.  A transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, 
evidence does not show that April 2004 VA medical treatment of 
the Veteran's left kidney resulted in an additional disability 
that was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing this medical treatment.

2.  The competent medical evidence does not demonstrate that the 
Veteran's sole service-connected disability (noncompensable 
fracture of the fifth left metacarpal) renders him unable to 
independently perform daily functions of self-care or to protect 
himself from the hazards and dangers incident to his daily 
environment.

3.  The Veteran does not have a single service-connected 
disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
left kidney dysfunction, due to VA treatment, have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.358 and 3.361 (2010).

2.  The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance have not been 
not met. 38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2010).

3.  The criteria for the award of special monthly compensation 
based on housebound status have not been not met. 38 U.S.C.A. §§ 
1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350, 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in August 2004, VA informed the appellant 
of what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  
Correspondence dated in April 2007 notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter in SSOCs 
dated in August 2007 and April and May 2009, and the appellant 
therefore has not been prejudiced.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records and 
correspondence, and the Veteran's statements in support of his 
claims.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The Board is aware that in November 2010 correspondence, the 
Veteran's representative requests a remand to obtain additional 
records concerning whether the Veteran properly gave informed 
consent, and whether it was adequately documented.  However, the 
VA treatment records currently in the record before the Board 
document that the Veteran did give informed consent.  Since the 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim, additional evidentiary 
development is not required.  38 C.F.R. § 3.159(c)(4).

The Veteran's representative also asserted that a remand is 
necessary to address whether the April 2004 VA surgery met the 
proper standard of care.  However, the Veteran has submitted no 
medical evidence suggesting that the surgery did not meet the 
proper standard of care.  Since the information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim, additional evidentiary development is not required.  
38 C.F.R. § 3.159(c)(4).

VA has a duty to provide a VA examination expressing an opinion 
when the record lacks sufficient evidence to decide the veteran's 
claim, but contains evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

A VA opinion with respect to the 1151 issue on appeal was 
obtained in August 2005.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records.  It considers all of the 
pertinent evidence of record, to include laboratory reports and 
the statements of the Veteran, and provides a rationale for the 
opinion offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the 1151 issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

With regard to the Veteran's claims for special monthly 
compensation, and as discussed fully below, the Board finds that 
there is no medical evidence indicating that the Veteran's sole 
service-connected disability, noncompensable fracture of the 
fifth left metacarpal, may satisfy the relevant criteria.  The 
Board recognizes that the Court in McLendon held that this 
element establishes a low threshold, and that a VA examination 
can be required based on medical evidence which suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits.  However, even considering the low 
threshold established here, none of the medical evidence of 
record in this case contains any indication that the Veteran's 
sole service-connected disability, noncompensable fracture of the 
fifth left metacarpal, results in the need for aid and 
attendance, or results in housebound status.  Therefore, a remand 
in order to obtain a supplemental opinion regarding these issues 
is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose when it would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

1151 Claim

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an examination 
furnished by VA, disability compensation shall be awarded in the 
same manner if such disability or death was service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate cause of 
the additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel (GC) opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to diagnose 
and/or treat a preexisting condition when the VA provides 
treatment or an examination.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  The GC indicated the factual elements necessary to 
support a claim under § 1151 based on failure to diagnose or 
treat a preexisting condition may vary with the facts of each 
case and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper diagnosis 
and treatment had been rendered.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Signature 
consent is required for all diagnostic and therapeutic treatments 
or procedures that: (i) require the use of sedation; (ii) require 
anesthesia or narcotic analgesia; (iii) are considered to produce 
significant discomfort to the patient; (iv) have a significant 
risk of complication or morbidity; (v) require injections of any 
substance into a joint space or body cavity; or (vi) involve 
testing for Human Immunodeficiency Virus (HIV).  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. 
§ 17.32(d).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

The Veteran contends that he now has left kidney dysfunction as a 
result of VA surgery conducted on April 8, 2004.  The Veteran's 
representative contends that it is unclear whether the Veteran 
gave informed consent because the only reference to consent was 
in the April 8, 2004 surgery report.  The Veteran's 
representative points out that the evidence of record does not 
properly document that the Veteran gave informed consent since it 
does not include a signed consent form.  The Veteran's 
representative also contends that renal failure is a complication 
of laser lithotripsy, and that the surgery failed to meet the 
proper standard of care because the resident who performed it was 
not supervised by the attending surgeon.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for left kidney 
dysfunction, due to VA treatment.

The Board first finds that there is no evidence that the Veteran 
did not give informed consent.  An April 8, 2004, VA nursing 
operative report, written before the Veteran's surgery, provides 
that the Veteran's "[i]nformed consent contains all required 
elements with no abbreviations (italics added)"  

While the record before the Board does not contain a signed 
consent form, the Board finds that the VA nursing operative 
report, which is a competent medical record, is sufficient 
documentation that the Veteran properly gave informed consent.  
As a professional medical care provider, the VA nurse was 
competent to make that determination.  The Board finds it 
particularly significant that the VA nursing operative report 
specifically verifies and substantiates that the Veteran's 
consent contained all required elements.  In addition, the actual 
April 8, 2004 VA surgery report provides that informed consent 
was obtained.  

The Board also finds that there is no competent clinical evidence 
that VA failed to meet the proper standard of care during the 
April 8, 2004, surgery due to the absence of the attending 
surgeon.  Put simply, there is no evidence, other than the 
Veteran's own allegation, that the attending surgeon was not 
present.  

Turning to the actual surgery, the April 8, 2004 VA surgery 
report provides that the pertinent surgical procedures were 
extraction of bladder stones, left ureteroscopy with laser 
lithotripsy, left retrograde cystoscopy and ureter catheter, left 
ureteral stent removal, and left ureteral stent placement.  The 
pre- and post-operative diagnosis was history of bilateral 
nephrolithiasis and bladder stones.  

In an August 2005 VA medical opinion, a VA examiner stated that 
his medical opinion was based on a review of the Veteran's claims 
file.  The examiner recounted the Veteran's contentions.  He 
stated that it was notable that the Veteran was already suffering 
from significant kidney problems before the April 2004 procedure 
in question.  This was confirmed by the fact that the Veteran had 
a creatinine of 3.3 in November 2003.  He was noted to have a 
creatinine clearance of 19, demonstrating a significant kidney 
failure.  The Veteran also had hydronephrosis as well as a long 
history of bladder stones nephrolithiasis, kidney stones and 
kidney infections.  The examiner noted that the procedure done on 
the Veteran's left kidney was to try to remove recurrent kidney 
stones that were continuing to damage the kidneys.  He stated 
that there was nothing in the review of the medical records to 
suggest that the procedures done in April 2004 gave rise to 
kidney failure, causing the Veteran to go on dialysis.  If 
anything, the procedures done on the left kidney to remove the 
kidney stones and obstruction of outflow of the kidney would have 
helped the kidney's function and not hurt the kidney's function.  
The examiner stated that given that the Veteran already had 
moderate to severe kidney damage before the surgical treatment in 
April 2004, he found it unlikely that the surgical treatment in 
April 2004 was the cause of the renal failure resulting in the 
need for hemodialysis.  He stated that he was unable to identify 
any clinical evidence of damage to the left kidney as a result of 
surgical treatment in April 2004.  He stated that he was able to 
locate evidence of damage to the left kidney that was present 
prior to surgical treatment in April 2004.  

The Board finds that this medical opinion constitutes probative 
evidence against the Veteran's claim.  It is based on a review of 
the medical record.  The examiner explained his opinions with 
references to the Veteran's pre-surgical and post-surgical 
medical history and laboratory findings.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as 
to a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence 
to the contrary of the August 2005 VA opinion.  In fact, there is 
no competent clinical evidence that the Veteran's April 2004 
surgery resulted in additional disability, and that the proximate 
cause of the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.

In so finding, the Board is aware that in an April 2006 letter a 
VA physician reviewed the Veteran's history, noting that he had 
used an indwelling (foley) catheter since 1989 and had a history 
of bladder and kidney stones, urinary tract infections and 
periodic stone removal over a number of years.  Laboratory tests 
for renal function had demonstrated gradual decline of kidney 
activity (including a brief period of acute insufficiency in 
November 2003) but there was no permanent failure of the organs.  
The VA physician also reviewed the Veteran's April 2004 procedure 
in detail.  On April 15th, the Veteran's kidney function was 
assessed and he was noted to have kidney failure.  Renal Service 
felt that there were multiple factors to potentially account for 
the clinical picture.  Several conditions may have been present 
simultaneously in the Veteran, including a large, space-occupying 
hematoma, acute tubular necrosis Type IV, allergic interstitial 
nephritis (possibly antibiotic-induced), and underlying renal 
insufficiency.  However, the Veteran did not require dialysis at 
that time.  He was started on hemodialysis on May 27.  

The Board finds that the April 2006 letter does not support the 
Veteran's claim.  It simply does not state or even imply that the 
April 2004 VA surgery resulted in the Veteran's left kidney 
failure.  It identifies several potential causes of the Veteran's 
clinical picture, but none of them were the April 2004 surgery.  

The claims file contains numerous VA medical records dated after 
the April 2004 surgery.  However, they simply contain no medical 
opinion that the April 2004 surgery resulted in additional 
disability, and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate cause of 
the additional disability was an event that was not reasonably 
foreseeable.  

A February 2001 SSA determination provides that the Veteran 
continued to be disabled with a primary diagnosis of fracture of 
vertebral column with spinal cord lesion.  The secondary 
diagnosis was listed as none.  The medical records received from 
SSA were dated in 1985 and pertain to paraplegia the Veteran 
incurred in January 1985 when he fell 30 feet from a ladder.  
They are not relevant to the Veteran's § 1151 claim.  

The Veteran's own contentions do not constitute medical evidence 
in support of his claim.  The Veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that the 
April 2004 VA surgery resulted in additional disability and also 
that the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for left kidney 
dysfunction, due to VA treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if 
the veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.350(b) (2010).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Not all of the disabling conditions enumerated in 38 C.F.R. § 
3.352(a) must be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(noting that at least one factor listed in section 3.352(a) must 
be present for a grant of special monthly pension based on need 
for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for special monthly compensation based on the need for aid and 
attendance.  There is simply no competent clinical evidence that 
the Veteran's sole service-connected disability (noncompensable 
fracture of the fifth left metacarpal) results in any of the 
criteria set forth at 38 C.F.R. § 3.352(a).  In fact, during the 
June 2007 hearing, the Veteran testified only that after the 
April 2004 surgery he was no longer self-sufficient.  

The February 2001 SSA determination and associated medical 
records, as described above, are not relevant to the Veteran's 
claim for special monthly compensation based on the need for aid 
and attendance.  

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected disability 
rated as 100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service- 
connected disability or disabilities.  The second requirement is 
met when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for special monthly compensation based on housebound status.  The 
Veteran has no single service-connected disability evaluated as 
100 percent disabling and thus he is not entitled to special 
monthly compensation based on being housebound.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to special monthly compensation based on the need for 
aid and attendance or housebound status.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, supra; 
Ortiz, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for left kidney 
dysfunction, due to VA treatment, is denied.

Special monthly compensation based on the need for aid and 
attendance is denied.

Special monthly compensation based on housebound status is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


